DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22 – 24, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 – 21, 25 – 27, 30, 31, 35, and 36 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Behandish et al. US 2019/0204813 (hereinafter Behandish).

Regarding claim 19, Behandish teaches: method of coordinating additive and subtractive operations in a hybrid manufacturing system (Abstract - - hybrid manufacturing), the method comprising:
receiving an additive data set specifying additive regions where at least one material should be additively deposited by an additive toolhead ([0071] - - a finite collection of geometric models that described manufacturing primitives for AM processes; [0072] - - each geometric set characterizes 3D regions that are made up of shapes that represent all of the material deposited by AM process);
receiving a subtractive data set specifying subtractive regions where at least a portion of the additively deposited material should be subtractively removed by a subtractive toolhead ([0071] - - a finite collection of geometric models that described manufacturing primitives for SM processes; [0072] - - each geometric set characterizes 3D regions that are made up of shapes that represent all of the material removed by SM process; Fig. 8 - - start with “nothing”, mill after print, therefore the material being removed is printed);
adding the additive data set to a spatial-temporal map, wherein the spatial- temporal map includes map regions, wherein at least some of the map regions include additive time intervals indicating when additive material deposition within the region is complete (Fig. 8 is a spatial temporal map which shows additive region and additive time intervals, the step “PRINT” shows additive time interval);
identifying a subset of the map regions overlapping in space the subtractive regions of the subtractive data set (Fig. 8 see steps “MILL”);
scheduling the subtractive regions based at least in part on the additive time intervals of their respective map regions(Fig. 8 shows schedule); and
generating a combined sequence of additive and subtractive operations from the spatial-temporal map (Fig. 8 shows sequence of additive and subtractive operations).

Regarding claim 20, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: outputting a hybrid numerical control program specifying the combined sequence of additive and subtractive operations ([0066] - - multi-task (AM/SM) CNC machining instructions).

Regarding claim 21, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: scheduling the subtractive regions comprises, for each of the subtractive regions, assigning to the subtractive region a subtractive operation time interval after the additive time interval of the overlapping map region (Fig. 8, step “turn” after “PRINT” is a subtractive operation time interval).

Regarding claim 25, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: the additive data set includes model data and support model data ([0089] - - 3D printing support material).

Regarding claim 26, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: the additive data set is partitioned into additive layers, the subtractive data set is partitioned into subtractive layers, and the spatial- temporal map encloses at least a portion of the additive and subtractive layers ([0071] - - a finite collection of geometric models that described manufacturing primitives for AM processes; [0072] - - each geometric set characterizes 3D regions that are made up of shapes that represent all of the material deposited by AM process; each geometric set characterizes 3D regions that are made up of shapes that represent all of the material removed by SM process; each region maps to one layer;  Fig. 8 shows additive and subtractive steps, each step is considered one layer.)

Regarding claim 27, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: the subtractive data set is derived from a difference layer profile, wherein the difference layer profile is generated by subtracting model data and support data from a coarse layer profile [0072] - - each geometric set characterizes 3D regions that are made up of shapes that represent all of the material removed by SM process [0044] - -difference operation).

Regarding claim 30, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: the spatial-temporal map includes a partitioning of space into fixed size regions ([0025], [0035], [0038], - - minimum manufacturable neighborhood (MMN) is a fixed size region).

Regarding claim 31, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: the spatial-temporal map includes a partitioning of space into variable size regions dependent on the geometry within the additive and subtractive data sets ([0115] - - manufacturing primitives for AM and SM are variable size regions).

Regarding claim 35, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: scheduling the subtractive regions comprises applying a metaheuristic to generate and evaluate at least two alternative subtractive operation schedules and selecting one of the subtractive operation schedules as a locally optimal schedule ([0052] - - process optimization, ranking the feasible fabrication processes and selecting one near-optimal process plans).

Regarding claim 36, Behandish teaches all the limitations of the base claims as outlined above. 

Behandish further teaches: the additive deposition toolhead includes at least one extrusion tool for depositing at least one material ([0028] - - printer nozzle is an extrusion tool) and the subtractive toolhead includes a laser machining tool ([0028] - - laser beams are laser machining tool).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Behandish et al. US 2019/0204813 (hereinafter Behandish) in view of Knighton US 2011/0282482 (hereinafter Knighton).

Regarding claim 28, Behandish teaches all the limitations of the base claims as outlined above. 

But Behandish does not explicitly teach: at least one additive layer encloses two or more subtractive layers.

However, Knighton teaches: at least one additive layer encloses two or more subtractive layers (Fig. 3, [0019] - - coarse nozzle to deposit material; [0021] - - detailing with fine resolution subtractive head; thus the layer deposited by coarse nozzle encloses multiple layers of the layer subtracted by the fine resolution subtractive head).

Behandish and Knighton are analogous art because they are from the same field of endeavor.  They all relate to hybrid manufacturing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Behandish, and incorporating at least one additive layer encloses two or more subtractive layers, as taught by Knighton.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a reliable and faster apparatus for forming 3D objects, as suggested by Knighton ([0004]).

Claims 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Behandish et al. US 2019/0204813 (hereinafter Behandish) in view of Bader et al. US 2017/0368755 (hereinafter Bader).

Regarding claim 28, Behandish teaches all the limitations of the base claims as outlined above. 

But Behandish does not explicitly teach: the spatial-temporal map includes a hierarchical partitioning of space.

However, Bader teaches: a spatial-temporal map includes a hierarchical partitioning of space ([0059] - - space is hierarchically partitioned).

Behandish and Bader are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Behandish, and incorporating hierarchical partitioning of space, as taught by Bader.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve computational efficiency without distorting the shape of the object being printed, as suggested by Bader ([0011]).

Regarding claim 33, the combination of Behandish and Bader teaches all the limitations of the base claims as outlined above. 

Bader further teaches: a spatial-temporal map includes a quadtree ([0060] - - quadtree).
Behandish and Bader are combinable for the same rationale as set forth.

Regarding claim 34, the combination of Behandish and Bader teaches all the limitations of the base claims as outlined above. 

Bader further teaches: a spatial-temporal map includes an octree ([0060] - - octree).
Behandish and Bader are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116